Citation Nr: 0200965	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  98-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In December 1998, the veteran was afforded a 
personal hearing before a Hearing Officer at the RO.  He was 
also afforded a personal hearing at the RO before the 
undersigned in October 2001.  Transcripts of the hearings 
have been associated with the claims folders.

During the course of his October 2001 personal hearing, the 
veteran submitted additional medical records that had not 
been previously considered by the RO.  However, in an 
attached statement, the veteran waived his right to have the 
additional evidence considered by the RO and addressed in a 
supplemental statement of the case.  

The Board also notes that the veteran filed a motion to 
advance his appeal on the docket but a ruling on this motion 
is not required since his appeal is already at the front of 
the docket.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained by the RO.

2.  The veteran's bipolar disorder originated in active duty.



CONCLUSION OF LAW

Bipolar disorder was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Subsequent to the RO's most recent 
consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue decided herein are liberalizing and are 
therefore applicable to the issue decided herein.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing service connection for bipolar 
disorder.  The RO has found the claim to be well grounded and 
obtained all available medical records pertinent to this 
claim.  Although the veteran has not been afforded a VA 
examination to determine the etiology of this disability, 
such an examination is not necessary to substantiate his 
claim.  In sum, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with notice and duty to assist 
provisions of the VCAA or the implementing regulations.  
Moreover, in view of the Board's determination that the 
evidence of record supports a grant of the benefit sought on 
appeal, a remand for RO consideration of the claim in light 
of the regulations implementing the VCAA would only serve to 
delay resolution of the veteran's claim.  Accordingly, the 
Board will address the merits of the veteran's claim.

II.  Factual Background

Service medical records are negative for any complaint, 
finding or diagnosis of a psychiatric disorder.  

In connection with a claim for service connection for adult 
attention deficit disorder (AADD), the veteran was afforded a 
VA neuropsychiatric evaluation in August 1994.  He stated he 
had recently seen a television program about AADD and 
believed he suffered from that disorder.  He said he had been 
tested for AADD, but that the condition was not diagnosed.  
He described himself as being impulsive and having poor 
concentration.  He said he was somewhat unfocused.  He denied 
severe symptoms of AADD.  Following a mental status 
examination, the diagnosis was no psychiatric disorder found.  
Similarly, following a November 1995 VA neuropsychiatric 
examination, the veteran was not found to have any 
psychiatric disorder.

In June 1995, the veteran filed a claim for service 
connection for multiple problems, to include sudden mood 
changes, impairment of speech, difficulty concentrating, 
memory problems, and a sleep disorder.  He subsequently 
argued that these problems were all symptoms of his diagnosed 
bipolar disorder.  

Personnel records from the North Carolina Department of 
Correction dated between 1995 and 1997 were associated with 
the claims folder.  Those records reflect that the veteran 
was issued numerous written and verbal warnings for 
insubordinate behavior, misconduct, poor communicative 
skills, and sub-standard job performance.  He was eventually 
fired due to his inability correct these problems.

The veteran also submitted copies of his service personnel 
records showing that he had a history of personal problems.  
For example, a June 1986 DA 2166-6 (Enlisted Evaluation 
Report) notes that the veteran had a tendency to display poor 
judgment that resulted in communication breakdown and a lack 
of understanding of his intentions.  He was also observed to 
have a volatile temper when he was in disagreement with his 
supervisors.  He was described as being overbearing at times.  
In August 1987, the veteran was fined under Article 91 of the 
UCMJ for being disrespectful to a senior non-commissioned 
officer.  A DA 2166-6 dated in May 1988 indicates that the 
veteran periodically lacked the necessary tact and military 
bearing to handle sensitive situations.

Records from the Behavioral Medicine Center dated from 
October 1996 to June 1997 show that the veteran received 
ongoing counseling for bipolar disorder, Type II.  Of note, 
the veteran was initially seen at that facility in October 
1996 for complaints of employment problems.  He said he had 
difficulty with irritability and anger.  He admitted to 
anhedonia, low energy, some weight loss, poor sleep, poor 
concentration, and a grandiose self-esteem.  A mental status 
examination was conducted and the diagnosis was bipolar 
affective disorder, Type II.  This diagnosis was confirmed in 
treatment reports dated in November 1996, January 1997, and 
April 1997.  

In a letter dated in May 1997, his treating physician, Sam 
Fleishman, M.D., indicated that he had reviewed the veteran's 
records from 1986 to 1996, which pertained to some of his 
military conduct and post-service employment.  He noted that 
the veteran was reprimanded numerous times for impulse 
control issues, irritable outbursts, and failure to obey 
orders.  Observing that the veteran suffered from bipolar 
type disorder and narcissistic personality traits, Dr. 
Fleishman opined that these episodes could have been 
preliminary signs that the veteran was manifesting some of 
the symptoms related to manic depressive illness.  He noted, 
however, that determining when the veteran actually met the 
diagnostic criteria for bipolar illness was difficult to do 
on the basis of the history alone.  A similar opinion was 
received from Dr. Fleishman in November 1998.

Treatment notes from the Fayetteville Vet Center dated from 
March 1998 to April 1999 were associated with the claims 
folder.  The records reveal that the veteran received 
periodic evaluations and treatment for bipolar disorder.  
Significantly, in an administrative session note dated in May 
1998, his therapist reported that the veteran's bipolar 
disorder clearly existed during his active service.  He said 
military service records reflected that the veteran had 
problems with his behavior and conduct.  The therapist stated 
the veteran's case was reviewed by another Vet Center 
counselor and an external consultant, and the consensus was 
that he was not properly diagnosed by the military and later 
by VA.  Treatment notes dated in June 1998 and March 1999 
also indicate that the veteran's problems with employment and 
self-control were manifestations of his diagnosed bipolar 
disorder.  It was also observed that the previous in-service 
and post-service diagnosis of AADD had been wrong.

The veteran was afforded a personal hearing before the 
undersigned in October 2001.  He discussed his post-service 
history of being tested for AADD and eventually being 
diagnosed with bipolar disorder.  He argued that his problems 
with misconduct and misbehavior in the workplace were due to 
this disability.  He said the military failed to properly 
investigate his complaints.  He asserted that all the 
symptoms of his bipolar disorder were evident during his 
active service.  The veteran argued there was no evidence 
that refuted the diagnosis of bipolar disorder or, for that 
matter, Dr. Fleishman's opinion that the disability had its 
onset during his military service.

III.  Analysis

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for a disease initially diagnosed after service discharge 
when all evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).

As discussed above, there is no official record documenting 
that the veteran was seen for complaints of bipolar disorder 
or any other psychiatric disorder during his active service.  
There is also no post-service medical evidence documenting 
any pertinent complaint, psychiatric abnormality, or 
psychiatric diagnosis until 1996.  This was approximately 
three years after his service discharge.

Nevertheless, the Board finds that the evidence of record 
does corroborate the accounts given by the veteran.  Service 
personnel records document that the veteran displayed 
behavioral problems that had a negative impact on his job 
performance.  The record shows that the veteran experienced 
problems with judgment, communication, and control of his 
temper.  

The medical evidence of record clearly shows that the veteran 
currently has bipolar disorder.  This is unrefuted.

The remaining question before the Board therefore is whether 
symptoms of the bipolar disorder were manifested during the 
veteran's military service.  The May 1997 and November 1998 
letters from Dr. Fleishman addressed this question.  Having 
reviewed records pertaining to the veteran's military 
conduct, Dr. Fleishman stated that the veteran's in-service 
problem with impulse control issues, irritable outbursts, and 
failure to obey orders could have been the preliminary 
signs/symptoms of a manic-depressive illness.  Further, 
treatment notes from the Fayetteville Vet Center indicate 
that the consensus of the counseling staff was that the onset 
of the veteran's bipolar disorder occurred during his active 
service.  His treating therapist/counselor stated that the 
earlier diagnoses of AADD had been in error.  Finally, the 
Board notes that no medical opinion indicating that the 
veteran's bipolar disorder originated subsequent to service 
is of record.

In view of the foregoing, the Board finds that the 
preponderance of the evidence establishes that the veteran's 
bipolar disorder was incurred in service.  


ORDER

Entitlement to service connection for bipolar disorder is 
granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

